Case: 18-41169      Document: 00515097560         Page: 1    Date Filed: 08/29/2019




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 18-41169                         August 29, 2019
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
MASON JAMES,

                                                 Plaintiff-Appellant

v.

BILLY M. LEWIS, Warden; BRUCE A. JOHNSON, Assistant Warden;
KENNETH E. HUTTO,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:18-CV-103


Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Mason James, Texas prisoner # 670604, appeals the dismissal of his 42
U.S.C. § 1983 complaint against several prison employees. On at least three
prior occasions while incarcerated, James has brought an action or appeal in a
court of the United States that was dismissed as frivolous, malicious, or for
failure to state a claim upon which relief could be granted. See, e.g., James v.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-41169      Document: 00515097560      Page: 2    Date Filed: 08/29/2019


                                   No. 18-41169

Hoel, No. 7:02-CV-239 (N.D. Tex. Nov. 15, 2002) (unpublished); James v. Hart,
No. 7:02-CV-192 (N.D. Tex. Sep. 23, 2002) (unpublished); James v. Fank, 734
F. App’x 246, 246 (5th Cir. 2018); see also James v. Anderson, 770 F. App’x 724,
724 (5th Cir. 2019) (applying three-strikes bar and dismissing appeal). He
therefore is barred from proceeding in forma pauperis (IFP) in any civil action
or appeal filed while he is incarcerated or detained in any facility unless he is
under imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).
James has made only conclusory assertions that he was under imminent
danger of serious physical injury when he filed his complaint, appeal, or
request to proceed IFP. Therefore, the magistrate judge improvidently granted
him leave to proceed IFP on appeal.
         Accordingly, James’s IFP status is decertified and the appeal is
dismissed. Should James wish to reinstate his appeal, he has 30 days from the
date of this opinion to pay the full appellate filing fee to the clerk of the district
court.
         IFP DECERTIFIED; APPEAL DISMISSED.




                                          2